Citation Nr: 0404755	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  96-46 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hand 
disorder.

2.  Entitlement to service connection for bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 




INTRODUCTION

The veteran had active service from April 1975 to May 1995, 
including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) that, in relevant part, denied the 
claims for service connection for bilateral hand disorder and 
service connection for bilateral foot disorder.  The veteran 
timely perfected an appeal of these determinations to the 
Board.  In an April 2001 decision, the Board, in relevant 
part, remanded the issues of service connection for bilateral 
hand and foot disorders to the RO for further development.  

The Board notes that, through a January 1997 statement by the 
veteran's representative and a February 1999 statement by the 
veteran, the veteran indicated a desire to file a claim for a 
total disability rating based on individual unemployability.  
The RO has not adjudicated this issue.  Thus, the issue is 
referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


REMAND

The veteran contends, in essence, that he has disorders of 
the hands and feet that were incurred in or aggravated by 
service.  

On May 14, 2003, in response to the passage of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (hereinafter VCAA), the RO sent the 
veteran a letter containing notice consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  Also on that same date, the RO furnished the veteran 
with a supplemental statement of the case, which reflects the 
RO's re-adjudication of the veteran's bilateral hand and foot 
claims.  While the notice contained in the cover letter that 
accompanied the supplemental statement of the case provided a 
60-day period for response, and while the veteran's 
representative presented additional argument in December 
2003, the Board observes that the RO provided the VCAA notice 
on the same date (or after) the veteran received an 
unfavorable re-adjudication on his service connection claims.  
Because such action on the part of VA could be deemed to be 
prejudicial to the veteran as a premature denial of his 
bilateral hand and foot claims, which could essentially 
nullify the purpose of the VCAA notice, the Board determines 
that remand of these matters is warranted for compliance with 
the statutory and regulatory notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, the Board observes that the veteran's February 
1975 enlistment examination report noted second-degree pes 
planus.  Thus, the Board observes that the veteran's claim 
for service connection for bilateral foot disorder 
potentially implicates aggravation of a preservice 
disability.  See 38 C.F.R. § 3.306 (2003).  In this regard, 
the Board observes that the May 2003 letter is inadequate as 
it does not address the criteria for establishing service 
connection via aggravation.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to re-adjudicating the veteran's claims for 
service connection.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issues of service 
connection for bilateral hand and foot 
disorders, the RO should send the veteran 
a letter that complies with all VCAA 
notice obligations in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should inform the veteran of the 
criteria for establishing service 
connection via aggravation and request 
that the veteran provide any evidence in 
his possession that pertains to the 
claims for bilateral hand and foot 
disorders.  

2.  After all necessary evidentiary 
development has been completed, including 
a current VA examination if appropriate, 
the RO should re-adjudicate the issues of 
entitlement to service connection for 
bilateral hand disorder and bilateral 
foot disorder.  

3.  If the benefits sought on appeal are 
not granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




